George, J.
Section 6187 of the Civil Code (1910) provides that “No bill of exceptions shall be dismissed upon the ground that the same was not certified by the judge in the time required by law for tendering and signing bills of exceptions; but if it shall appear from the bill of exceptions that the same was tendered to the judge within the time required by law, a mere failure on his part to sign the same within the time prescribed shall be no cause for dismissal, unless it should appear that the failure to sign and certify the same by the presiding judge within the time prescribed by law was caused by some act of the plaintiff .in error or his counsel.” Where it affirmatively appears, from the certificate of the presiding judge, that, on the presentation of the bill of exceptions within thirty days from the date of trial, the judge immediately returned it to counsel for the plaintiff: in error, with the request to meet certain specific objections, and where the corrections were never in fact made, and the exceptions as originally tendered remained with the presiding judge, for the convenience of counsel for the plaintiff in error, for more than seventeen months, the bill of exceptions should be dismissed.

Writ of error dismissed.


Wade, O. J., and LuJce, J., concur.